t c memo united_states tax_court joseph m and marjorie sita petitioners v commissioner of internal revenue respondent docket no filed date joseph m sita pro_se trent d usitalo for respondent memorandum findings_of_fact and opinion haines judge respondent determined deficiencies in petitioners’ federal income taxes for and years at issue of dollar_figure and dollar_figure unless otherwise indicated all section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure amounts are continued after concessions the issues for decision are whether petitioners are entitled to a depreciation deduction of dollar_figure under sec_167 for whether petitioners are entitled to a disabled_access_credit under sec_44 for and whether petitioners are entitled to a business_expense deduction of dollar_figure under sec_162 for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in new richmond wisconsin when they filed their petition a procedural history this case commenced on date was previously continued because of the pendency of related litigation in two u s courts of appeals referred to herein as the alpha telcom cases see 469_f3d_436 5th cir affg 124_tc_244 453_f3d_653 6th cir the alpha telcom cases are concluded and the decisions entered in those cases are final in each case the tax_court sustained the commissioner’s deficiency continued rounded to the nearest dollar respondent concedes that petitioners qualify for an education credit for however the amount of the education credit that they are entitled to depends on their adjusted_gross_income determination and in each case the u s court_of_appeals has affirmed the decision of this court see arevalo v commissioner supra crooks v commissioner supra in short this court and the courts of appeals have consistently held that a taxpayer’s investment in an arrangement involving pay phones marketed by alpha telcom inc alpha telcom and its wholly owned subsidiary american telecommunications co inc atc did not support either a depreciation deduction under sec_167 because the taxpayer did not have the requisite benefits_and_burdens_of_ownership to support a depreciable_interest in the pay phones or a disabled_access_credit under sec_44 because the investment was not an eligible_access_expenditure b background alpha telcom marketed a pay phone investment program through atc to thousands of investors nationwide alpha telcom represented that the pay phones included modifications such as longer cords volume controls and or other features that facilitated their use by persons with disabilities alpha telcom also represented to investors that the modifications made to the pay phones complied with the requirements of the americans with disabilities act of ada publaw_101_336 104_stat_327 on date petitioners entered into separate contracts with atc entitled telephone equipment purchase agreement atc pay phone agreements to purchase a total of seven pay phones at a cost of dollar_figure per pay phone pursuant to the atc pay phone agreements petitioners paid dollar_figure to atc and atc purportedly provided petitioners with legal_title to the telephone equipment which was described in an attachment to the atc pay phone agreements entitled telephone equipment list however the attachment did not identify the pay phones subject_to the agreement the prices or the locations furthermore petitioners were not provided with a list of the modifications that were made to the pay phones they purchased and they did not know the cost of these modifications the atc pay phone agreements also provided a buy back election which was valid for years under its terms alpha telcom had the right_of_first_refusal in the event petitioners were to sell a pay phone the buy back election also provided that if petitioners elected to sell a pay phone back to atc within months of the date of delivery they would be refunded the entire purchase_price minus a 10-percent restocking fee if the buy back election was made after months they would be refunded the entire purchase_price without a restocking fee on date each petitioner also entered into a separate telephone services agreement with alpha telcom alpha telcom service agreements with a term of years under its terms alpha telcom was responsible for selecting the location of the pay phones negotiating site agreements with the owners or lessees of the premises where the pay phones were to be installed installing the pay phones obtaining all licenses needed to operate the pay phones insuring and maintaining the pay phones collecting and accounting for the revenues generated by the pay phones and paying vendor commissions and fees in return alpha telcom was entitled to percent of the revenues the pay phones generated while petitioners were entitled to the balance in the event that a pay phone’s adjusted gross revenue was less than dollar_figure for the month the alpha telcom service agreements provided that alpha telcom would waive or reduce the 70-percent fee and pay petitioners at least dollar_figure so long as the equipment generated at least that amount in the event that a pay phone’s adjusted gross revenue was less than dollar_figure for the month petitioners would receive percent of the adjusted gross revenue notwithstanding this formula alpha telcom made it a practice to pay its investors dollar_figure per pay phone regardless of the revenue actually received petitioners’ pay phones were never installed and they never received a monthly return because alpha telcom filed for bankruptcy shortly after petitioners entered into the atc pay phone agreements petitioners never saw or took possession of the pay phones on date alpha telcom filed for bankruptcy under chapter of the bankruptcy code in the u s bankruptcy court for the southern district of florida the matter was transferred to the u s bankruptcy court for the district of oregon on date on date petitioners each filed a proof_of_claim with the bankruptcy court for a total of dollar_figure petitioner did not receive any money from alpha telcom or atc or the pay phones they purchased c claimed deductions and credits on date petitioners jointly filed a form_1040 u s individual_income_tax_return for to which they attached a schedule c profit or loss from business claiming a depreciation deduction of dollar_figure with respect to the seven pay phones petitioners also attached to the return a form_8826 disabled_access_credit claiming a dollar_figure tax_credit with respect to the seven pay phones on date petitioners filed a joint form_1040 for to which they attached a schedule c claiming an expense deduction of dollar_figure on line as an other expense in the the bankruptcy matter was dismissed on date by motion of alpha telcom the bankruptcy court held that it was in the best interest of creditors and the estate to dismiss the bankruptcy matter so that proceedings could continue in federal district_court where there was a pending receivership involving debtors the securities_and_exchange_commission sec brought a civil suit against alpha telcom in in the u s district_court for the district of oregon on date the district_court held that the pay phone scheme was actually a security investment and alpha telcom had violated federal_law because it did not register the program with the sec 187_fsupp2d_1250 d or affd 350_f3d_1084 9th cir explanation section for the other expense petitioners stated the dollar_figure was for a payout of phone equipment thell prueitt a representative of alpha telcom helped petitioners prepare the and returns respondent issued a notice_of_deficiency on date disallowing the schedule c deductions for and and the form_8826 credit for petitioners timely filed their petition on date opinion i burden_of_proof under sec_7491 the burden_of_proof shifts from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability sec_7491 however sec_7491 applies with respect to an issue only if the taxpayer has complied with the requirements to substantiate any item has maintained all records and has cooperated with reasonable requests by the commissioner for witnesses information documents meetings and interviews see sec_7491 and b although petitioners claimed that sec_7491 applies they failed to introduce sufficient evidence to shift the burden to respondent nonetheless our findings in this case are based on a preponderance_of_the_evidence see arevalo v commissioner t c pincite ii depreciation deduction sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business or held_for_the_production_of_income depreciation_deductions are based on investment in and actual ownership of property rather than on possession of bare_legal_title see arevalo v commissioner t c pincite 91_tc_322 75_tc_53 affd 670_f2d_855 9th cir the transfer of formal legal_title does not shift the incidence of taxation attributable to ownership of property where the transferor continues to retain significant control_over the property transferred arevalo v commissioner f 3d pincite crooks v commissioner f 3d pincite see also 435_us_561 77_tc_1221 if the benefits and burdens reflecting ownership have not passed from seller to purchaser the transfer of formal legal_title is disregarded when determining ownership of an asset for purposes of depreciation see arevalo v commissioner f 3d pincite whether the benefits_and_burdens_of_ownership with respect to property have passed to the taxpayer is a question of fact that must be ascertained from the intention of the parties as established by the written agreements read in the light of the attending facts and circumstances see arevalo v commissioner t c pincite grodt mckay realty inc v commissioner supra pincite the denial of depreciation_deductions in the alpha telcom cases has been supported by the examination of six factors whether legal_title passes the manner in which the parties treat the transaction whether the purchaser acquired any equity in the property whether the purchaser has any control_over the property and if so the extent of such control whether the purchaser bears the risk of loss or damage to the property and whether the purchaser will receive any benefit from the operation and disposition of the property arevalo v commissioner f 3d pincite crooks v commissioner supra pincite arevalo v commissioner t c pincite if we consider the terms of the atc pay phone agreements and the alpha telcom service agreements together alpha telcom was responsible for selecting the locations of the pay phones negotiating site agreements with the owners or lessees of the premises where the pay phones were to be installed installing the pay phones obtaining all licenses needed to operate the pay phones insuring and maintaining the pay phones collecting and accounting for the revenues generated by the pay phones and paying vendor commissions and fees petitioners never saw or possessed the pay phones or knew where they were to be installed furthermore alpha telcom was entitled to receive most of the profit and it bore the risk of loss if the pay phones did not generate sufficient revenue regardless of the revenues actually generated petitioners were guaranteed to be paid at least dollar_figure per month per pay phone see arevalo v commissioner t c pincite in addition the atc pay phone agreements allowed petitioners to sell the pay phones back to atc for a fixed formula price for the foregoing reasons the court finds that petitioners did not receive the benefits_and_burdens_of_ownership with respect to the seven pay phones therefore they are not entitled to a depreciation deduction of dollar_figure under sec_167 for see arevalo v commissioner t c pincite iii disabled access credits for purposes of the general_business_credit under sec_38 sec_44 provides a disabled_access_credit for certain small businesses the amount of this credit is equal to percent of the eligible_access_expenditures of an eligible_small_business that exceed dollar_figure but that do not exceed dollar_figure for the year sec_44 in order to claim the disabled_access_credit a taxpayer must demonstrate the taxpayer is an eligible_small_business for the year in which the credit is claimed and the taxpayer has made eligible_access_expenditures during that year if the taxpayer cannot fulfill both of these requirements the taxpayer is not eligible to claim the credit for that year for purposes of sec_44 the term eligible_small_business means any person who had gross_receipts of no more than dollar_figure million for the preceding year or not more than full-time employees during the preceding year and elects the application of sec_44 for the year sec_44 the term eligible_access_expenditures means amounts paid_or_incurred by an eligible_small_business to enable the eligible_small_business to comply with the requirements under the ada sec_44 such expenditures include amounts paid_or_incurred to remove architectural communication physical or continued as relevant here the requirements set forth in the ada apply to persons who own lease lease to or operate certain places of public accommodation and any common carrier of telephone voice transmission services see u s c sec a see also u s c sec c a person who does not have an obligation to comply with the requirements set forth in the ada could never make an eligible_access_expenditure arevalo v commissioner t c pincite as in the alpha telcom cases petitioners neither owned leased leased to or operated a public accommodation during nor were they a common carrier of telephone voice transmission services during see arevalo v commissioner f 3d pincite crooks v commissioner f 3d pincite arevalo v commissioner t c pincite accordingly the court finds that petitioners were not obligated to comply with continued transportation barriers that prevent a business from being accessible to or usable by individuals with disabilities to provide qualified interpreters or other effective methods of making aurally delivered materials available to individuals with hearing impairments to acquire or modify equipment or devices for individuals with disabilities or to provide other similar services modifications materials or equipment see sec_44 eligible_access_expenditures do not include expenditures that are unnecessary to accomplish such purposes see sec_44 additionally eligible_access_expenditures do not include amounts that are paid_or_incurred to remove architectural communication physical or transportation barriers that prevent a business from being accessible to or usable by individuals with disabilities with respect to any facility first placed_in_service after date see sec_44 the requirements set forth in the ada during see arevalo v commissioner t c pincite therefore petitioners are not entitled to claim the disabled_access_credit under sec_44 for their investment in the pay phones in see id pincite- iv expense deduction respondent contends that petitioners were not entitled to the dollar_figure expense deduction under sec_162 in because they failed to establish that they paid_or_incurred any expenses with respect to a pay phone trade_or_business in under sec_162 a taxpayer may deduct ordinary and necessary business_expenses incurred or paid during the taxable_year the taxpayer is required to maintain records sufficient to enable the commissioner to determine his correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs the taxpayer has the burden to prove the commissioner’s determination was incorrect rule a petitioners produced no evidence to indicate that they paid_or_incurred dollar_figure of business_expenses with respect to their pay phone business in on this record the court finds that petitioners are not entitled to deduct the dollar_figure as a business_expense under sec_162 in petitioners also testified that the dollar_figure was not an expense deduction but a depreciation deduction and they should have claimed dollar_figure instead of dollar_figure which was the remainder of the cost of the seven pay phones however as the court found above petitioners did not receive the benefits_and_burdens_of_ownership with respect to the seven pay phones therefore petitioners are not entitled to a depreciation deduction for any amount under sec_167 with respect to the seven pay phones in in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
